Opinion issued July 17, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00184-CR
____________

EDEDEM EDEM, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1094349



MEMORANDUM  OPINION
  We abated this appeal on July 2, 2008.  On July 8, 2008, appellant filed with
the Clerk of this Court a motion to dismiss the above-referenced appeal.  The motion
complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We order the appeal reinstated.  We have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed. 
	Any pending motions are dismissed as moot.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).